DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 Line 4: The recitation “surface ,” appears to be a typo and should be amended to --surface,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 Lines 1: The recitation “accordingly to claim 2” is indefinite. Claim 2 has been canceled and accordingly it is unclear what claim Applicant intends for Claim 3 to depend on. Since Claim 2 appears to have been amended into Claim 1, for the purpose of this Office Action, Claim 3 will be interpreted to depend on Claim 1.
Claim 4 Lines 1: The recitation “accordingly to claim 2” is indefinite. Claim 2 has been canceled and accordingly it is unclear what claim Applicant intends for Claim 4 to depend on. Since Claim 2 appears to have been amended into Claim 1, for the purpose of this Office Action, Claim 4 will be interpreted to depend on Claim 1.
	Claims 6-10 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Homma et al. (US 2020/0309238).
Regarding Claim 1, Homma discloses a linear actuator, comprising: 
A guide rail assembly (2).
A driving block (31, 32), sleeved on the guide rail assembly (see Fig. 2), wherein a top of the driving block is provided with a mounting top surface (see Fig. 2, showing the mounting top surface as 
An electric motor (see [0036]), configured to actuate the driving block to slide back and forth along a length direction of the guide rail assembly (see [0036] disclosing a motor is connected to the screw shaft, and accordingly the motor can move the driving to move linearly back and forth along the rail).
Wherein the fixing structure comprises a plurality of mounting holes (32b), and each of the plurality of mounting holes is arranged on the mounting top surface (see Fig. 2, showing that the holes extend through element 32c which is part of the mounting top surface) and vertically extends downward from the mounting top surface (see Fig. 2), wherein upper ends of the plurality of mounting holes are located on the same plane (see Fig. 2, showing all four mounting holes are on the same plane) and are higher than the mounting top surface (see Fig 2, showing that the mounting hole tops are higher than the mounting top portion that has bolts 34).
Regarding Claim 11, Homma further discloses the linear actuator according to claim 1, wherein the outer surface of the driving block is provided with at least one of a cutout hole and a cutout groove (see Figs. 2 and 4, showing a groove between element 32c of the driving block and the rest of the driving block, that extends in an axial direction of the guide rail assembly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kristen (US 2017/0299027) in view of Homma et al. (US 2020/0309238). 
Regarding Claims 1, Kristen discloses a linear actuator, comprising: 
A guide rail assembly (3).
A driving block (7), sleeved on the guide rail assembly (see Figs. 1 and 4), wherein a top of the driving block is provided with a mounting surface (18) and the mounting surface is disposed above the guide rail assembly (see Fig. 1), the mounting surface being provided with a prepositioning structure (see Fig. 1, showing that the mounting surface is a pair of spaced apart flanges, and accordingly the two flanges act as a prepositioning structure for linkage 8).
An electric motor (2), configured to actuate the driving block to slide back and forth along a length direction of the guide rail assembly (see [0023]).
Kristen does not disclose a fixing structure comprising a plurality of mounting holes. However, Homma, which is directed to a similar linear actuator, teaches a fixing structure (32c), wherein the fixing structure comprises a plurality of mounting holes (32b) that extend vertically downward from the mounting top surface (see Fig. 2, showing a top mounting surface 32, which includes all of the top most portion of element 32 including the portion having holes 32b and the portion having bolt holes for bolts 34), wherein upper ends of the plurality of mounting holes are located on a same plane (see Fig. 2) and 
One having ordinary skill in the art before the effective filing date would have readily appreciated that making the flanges detachable from the mounting top surface through the use of mounting holes and fasteners would provide numerous benefits over a permanently fixed structure. For example, a detachable structure would allow for different flanges or attachments to be attached to the mounting structure, allowing the linear actuator to be used in different applications that required a different mounting device. The detachable structure would also allow for easier replacement of the flanges in the event one of them became damaged. The detachable structure would also allow for a disassembled actuator to be shipped in a more compacted packaged by allowing the flanges to be packed separately from the rest of the driving block. 
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator disclosed in Kristen with the mounting holes as taught in Homma to allow for increased utility for the linear actuator by allowing for different flanges or mounting systems to be attached to the mounting surface, thereby increasing the number of ways the linear actuator can be mounted.
Regarding Claim 4, the Combination further suggests the linear actuator according to claim 2, wherein the prepositioning structure is a positioning wall protruding from an edge of the mounting top surface (see Kristen Fig. 1), and a top surface of the positioning wall is higher than the upper ends of the plurality of mounting holes (see Homma Fig. 2, since the mounting holes would be used to mount the prepositioning structure to the mounting top surface, the top of the positioning wall would be higher than the upper ends of the plurality of mounting holes).
Regarding Claim 6, Kristen further discloses the linear actuator according to claim 4, further comprising an electric motor case (2) and an end cap (4) which are respectively disposed at two ends of the guide rail assembly (see Fig. 7), the guide rail assembly comprising a spindle (5), a slide guide (3), and a cable shelf (17); wherein the slide guide is disposed above the spindle and runs parallel to and is spaced apart from the spindle (see Figs. 7 and 10), and two ends of the slide guide are respectively fixed to the end cap and to the electric motor case (see Figs. 7 and 10), wherein the cable shelf is disposed under the spindle and runs parallel to and is spaced apart from the spindle (see Figs. 7 and 10), and the two ends of the cable shelf are respectively fixed to the end cap and to the electric motor case (see Figs. 7 and 10), and wherein a first end of the spindle is connected to the electric motor in the electric motor case and a second end of the spindle is connected to the end cap (see Figs. 7 and 10).
Regarding Claim 7, Kristen further discloses the linear actuator according to claim 6, wherein the driving block is sleeved onto both of the slide guide and the spindle (see Figs. 7 and 10, showing that the driving block is sleeved onto both of the slide guide and the spindle), and is configured to do a reciprocating motion along a length direction of the slide guide and the spindle (see Figs. 7 and 10, showing that the linear actuator would be capable of driving the driving block which has a nut portion 6), wherein through the driving block is defined a slide guide passage and a spindle passage (see Figs. 7 and 10, showing that the slide guide and the spindle pass through the driving block, and accordingly the holes that allow this passage are the slide guide passage and the spindle passage respectively), the slide guide passage is slidably engaged with the slide guide and the spindle passage is threadedly connected to the spindle (see Figs. 7 and 10), wherein the slide guide passage and the spindle passage both extend in a direction of movement of the driving block (see Figs. 7 and 10), and the spindle passage is located below the slide guide passage (see Figs. 7 and 8, the Examiner also notes that “below” is a relative term and the linear actuator is capable of being mounted such that this condition is met).
Regarding Claim 8, Kristen further discloses the linear actuator according to claim 7, wherein the spindle passage and the slide guide passage are spaced apart from each other (see Figs. 7 and 10), and a lower portion of an outer peripheral surface of the spindle passage is exposed from a bottom surface of the driving block (see Fig. 7, showing that the outer periphery surface of the passage portion is “below” the rest of the driving block, and that accordingly is exposed from the bottom surface of the driving block).
Regarding Claim 10, Kristen further discloses the linear actuator according to claim 6, wherein the slide guide is a protective cover with an inverted U-shaped cross section, and the slide guide covers above the spindle (see Figs. 7 and 10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. (US 2020/0309238) in view of Fukano et al. (US 2011/0113955).
Regarding Claim 3, Homma does not disclose if the mounting holes are threaded or smooth for the linear actuator according to claim 1.
However, Fukano teaches in mounting two components together providing a plurality of mounting holes (48, 50a, 50b) comprise a threaded hole (50a, 50b; see also [0026]) having a hole wall provided with a female thread (see Fig. 3, showing that the thread would have to be a female thread) and a connection hole (48) having a hole wall provided with a smooth surface (see Fig. 3).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing both smooth and threaded holes for mounting would provide numerous benefits. For example, providing a smooth mounting hole for a positioning pin would allow for a quicker alignment between the two components that are to be fastened together, and would keep the two components in alignment until fasteners are firmly screwed into the threaded mounting holes. This would allow for a quicker assembly of the linear actuator.
Homma with a threaded hole in the driving block and a smooth hole in the flange as taught in Fukano to allowing for a quicker and easier assembly of the linear actuator.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kristen (US 2017/0299027) in view of Homma et al. (US 2020/0309238) and Tseng (US 2017/0184187).
Regarding Claim 9, Kristen does not disclose positioning flanges disposed on the spindle passage for the linear actuator according to claim 8.
However, Tseng, which is directed to a similar linear actuator structure, teaches providing positioning flanges (see Fig. 4, showing a pair of protruding flanges just below slots 212) disposed at and outwardly protrude from opposite sides of the lower portion of the outer peripheral surface of the spindle passage (see Fig. 4), and a blocking slot (see Fig. 4, showing a blocking slot located between elements 152 and 153) is formed between the positioning flange and the bottom surface of the driving block (211) and is configured to be engaged with the cable shelf (1531) (see Figs. 2 and 4).
One having ordinary skill in the art before the effective filing date of claimed invention would have readily appreciated that providing a flange and slot mechanism at the bottom of the liner actuator structure would provide improved support of the driving block by providing a second rotational restricting member at the bottom of the driving block (whereas the slide guide serves as an upper first rotational restricting member to prevent the driving body from rotating as the spindle rotates). It would be readily appreciated that this would reduce bending stress being applied between the driving block and the flanges used to attach the linear actuator to an object to be pressed upon, by holding the bottom portion of the driving block rotationally fixed while allowing for an axial sliding motion.
Kristen with the flange and second slot mechanism as taught in Tseng to provide better support of the driving block through support at both the top and bottom of the driving block, better isolating movement to be purely linear.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Page 6 Line 29 – Page 7 Line 8: Applicant argues that since the Kristen is the linear actuator and the connecting member of an external device are integrally formed, and accordingly one having ordinary skill in the art would not be motivated to provide mounting holes in Zimmerman to linear actuator in Kristen. This is not persuasive. While Zimmerman is not used in the current rejection of the claims, the argument is relevant to the present grounds, and accordingly will be addressed. As set forth in the prior Office Action mailed on 07/07/2021, one having ordinary skill in the art would be motivated to make the flanges for mounting the linear actuator to an external component detachable, and thereby require mounting holes for attaching the flanges to the linear actuator, for a number of reasons, including allowing the linear actuator to be used in different applications through the ability to have different mounting structured attached to the drive block. Further, in the event the flanges were to become damaged, it would be easier to replace just the flanges, rather than the entire driving block. See also MPEP 2144.04 (V)(C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658